Citation Nr: 1638251	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine strain with degenerative disc disease at L5-S1.

2.  Entitlement to an initial compensable disability rating for intermittent mild right radiculitis prior to May 20, 2013 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1998 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder. 

In October 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded the Veteran's claims in October 2015, in pertinent part, for a VA examination in order to determine the current severity of his lumbar spine disability and mild right radiculitis.  The Veteran was thereafter scheduled for a VA examination in October 2015.  A review of his claims folder indicates that he failed to report for the scheduled examination.  However, the Veteran submitted a statement later that month indicating that he was not able to attend the VA examination due to a family emergency.  He also reported that VA "blind scheduled" him and requested that he be scheduled in the South Denver area rather than Colorado Springs.  Therefore, the Veteran was rescheduled for a VA examination for his disabilities on appeal in January 2016.  A review of the record reveals that he failed to report for that examination.  However, the Veteran submitted a statement dated April 2016 noting that he was unable to attend that VA examination due to undergoing sinus surgery.       

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

With the foregoing in mind, the Veteran's lumbar spine disability and mild right radiculitis claims fall within the parameters of claims for an increase and failure to report for an examination shall result in the claims being denied.  Exceptions to these regulations involve whether good cause for the Veteran's failure to report is demonstrated. 

Pertinently, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  In this case, the Board finds that the Veteran has presented good cause for failing to report for his scheduled VA examination in March 2016.  Specifically, as discussed above, he was not able to attend the VA examination due to undergoing sinus surgery.  Consequently, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the current severity of his lumbar spine disability and mild right radiculitis.

On remand, the AOJ should also ensure that the Veteran is informed of the consequences of any failure to report for the rescheduled examination without good cause. 

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for an appropriate VA examination(s) in the South Denver area to assess the current severity of the Veteran's service-connected lumbar spine strain with degenerative disc disease at L5-S1 and intermittent mild right radiculitis.  The electronic claims file, to include any pertinent records contained in the Virtual VA eFolder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.   

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

Regarding the neurological manifestations, the examiner must render an opinion as to the current severity of the Veteran's radiculopathy of the right lower extremity, and address whether the Veteran suffers from radiculopathy of the left lower extremity as a manifestation of his lumbar spine disability.  The examiner should note the symptomatology attributable to each nerve and comment as to whether the radiculopathy of the right and/or left lower extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2. The letter informing the Veteran of the 
examination should expressly inform him that failure to appear to the examination for his increased rating claims on appeal as requested, and without good cause, shall result in his claims being denied.  See 38 C.F.R. § 3.655 (2015).  This letter must be placed in the record.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




